Citation Nr: 0935932	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected epigastric hernia repair.

2.  Entitlement to service connection for neuropathy as 
secondary to herbicide exposure. 

3.  Entitlement to service connection for hyperplasia of the 
prostate as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to status-post meningioma 
secondary to herbicide exposure (claimed as a brain tumor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In August 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to status-post 
meningioma secondary to herbicide exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Epigastric hernia repair is manifested by subjective 
complaints of pain on lifting heavy objects.  There is no 
evidence of small ventral hernias not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.

2.  There is no persuasive evidence of record showing that 
the Veteran currently suffers from neuropathy.

3.  Hyperplasia of the prostate did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for an 
epigastric hernia repair are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7339 (2008).   

2.  The criteria for entitlement to service connection for 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
hyperplasia of the prostate have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As an initial matter, the Board notes that in a September 
2008 decision, the RO granted service connection for a 
postoperative epigastric hernia repair scar.  That issue is 
not before the Board on appeal at this time.

The Veteran's service-connected epigastric hernia is 
currently assigned a noncompensable rating under 38 C.F.R. § 
4.114, Diagnostic Code 7339.  Under that code, postoperative 
wounds of a ventral hernia that are healed and result in no 
disability, with the use of a belt not indicated, warrant a 
noncompensable rating.  Small ventral hernias not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt warrants 
a 20 percent rating.  

In connection with his claim for an increased rating for an 
epigastric hernia repair, the Veteran was afforded VA 
examinations.  During the September 2004 examination, the 
Veteran complained of having occasional intermittent pain 
when lifting 30 to 40 pounds, but otherwise denied any 
recurrent problems of hernia or any recent treatment.  On 
physical examination, the Veteran's abdomen was obese, soft 
and nontender.  He was diagnosed as having epigastric hernia 
repair with no evidence of recurrent hernia on examination.  
The February 2008 VA examination revealed no palpable hernia 
on physical examination.  He was diagnosed as having 
epigastric hernia repair.  In addition, there is no evidence 
of any treatment associated with the Veteran's hernia repair 
in private or VA medical treatment records during the 
appellate period.  Finally, during the August 2009 hearing, 
the Veteran specifically stated that he was having 
difficulties associated with his hernia when he lifted 
things, but was never recommended to wear a belt or a support 
of any kind or to have another surgery.  

The Board observes that the medical evidence supports the 
current noncompensable rating for the Veteran's epigastric 
hernia repair.  The evidence does not show that the Veteran's 
disability is indicative of a post-operative ventral hernia, 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a supporting belt, 
as required for a higher rating under Diagnostic Code 7339.  
As the evidence of record shows, the Veteran's epigastric 
hernia repair is not so severe as to necessitate a supporting 
belt.  In fact, his hernia was not even palpable during the 
VA examinations.  Therefore, a higher 20 percent rating is 
not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7339.

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  The preponderance of the evidence is against a 
compensable rating for the Veteran's epigastric hernia 
repair.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's epigastric hernia repair should be increased for 
any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with this claim supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In this case, the evidence does not show that the Veteran 
currently suffers from neuropathy.  Although post-service VA 
treatment records show that in August 2005, the Veteran was 
diagnosed as having peripheral neuropathy that was as likely 
as not related to Agent Orange exposure, this diagnosis 
appears to be based on the Veteran's his stated medical 
history and is the only treatment record indicating that the 
Veteran has neuropathy.  The VA physician who made the 
notation of peripheral neuropathy did not include any 
rationale or physical findings.  There are additional medical 
records showing that the Veteran does not have neuropathy.  
Following a physical examination during the December 2005 VA 
examination, the Veteran's neurological deficiencies were 
found to be consistent with a cerebral vascular accident and 
not due to peripheral neuropathy related to toxic exposure.  
The examiner concluded that peripheral neuropathy was not 
found.  Furthermore, a VA neurology testing consult in April 
2007 revealed no electrical evidence of neuropathy, myopathy, 
plexopathy, or lumbar radiculopathy on needle electromyograph 
testing.  In the absence of any competent evidence of 
neuropathy, the Board must conclude the Veteran does not 
currently suffer from this disability and, therefore, service 
connection for neuropathy is denied.  Brammer, 3 Vet. App. at 
225.  

During the August 2009 hearing, the Veteran clearly indicated 
that it was his contention that his service connection claims 
were strictly related to exposure to herbicides.  Therefore, 
the Board will adjudicate the remaining service connection 
claim for hyperplasia of the prostate solely as secondary to 
herbicide exposure.  A veteran is entitled to a presumption 
of service connection if he is diagnosed with certain 
enumerated diseases associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309(e).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  Under the authority 
granted by the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e).

Although the Veteran did serve in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, the Veteran's 
diagnosed hyperplasia of the prostate is not a presumptive 
disability based on exposure to Agent Orange.  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Furthermore, there is no competent medical evidence of record 
showing that Agent Orange caused the Veteran's hyperplasia of 
the prostate.  In fact, the December 2005 VA examiner opined 
that the available evidence did not allow a conclusion that 
the Veteran's hyperplasia of the prostate was as likely as 
not caused by Agent Orange exposure.  As support for his 
opinion, the examiner stated that the etiology of the 
Veteran's benign prostatic hyperplasia was not known as far 
as can be determined from review of the claims file and 
discussion with the Veteran; however, medical literature had 
not definitively associated Agent Orange exposure to benign 
prostatic hyperplasia.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Thus, service connection for hyperplasia of 
the prostate, as evaluated under the regulations governing 
presumptive service connection based on exposure to Agent 
Orange, is not warranted.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain competent medical evidence linking the Veteran's 
current demyelinating neuropathy and ocular myasthenia gravis 
to service, and the medical evidence of record does not 
otherwise demonstrate they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  

Nevertheless, the Board finds that complete notice was sent 
in August 2004, January 2005, March 2006, and June 2008 and 
the claims were readjudicated in a September 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a compensable disability rating for service-
connected epigastric hernia repair is denied.

Service connection for neuropathy as secondary to herbicide 
exposure is denied. 

Service connection for hyperplasia of the prostate as 
secondary to herbicide exposure is denied.


REMAND

In a July 1996 rating decision, the RO denied service 
connection for a brain tumor claimed as a result of exposure 
to Agent Orange.  In the rating action on appeal, the RO 
adjudicated the claim for service connection for status-post 
meningioma secondary to herbicide exposure on a de novo 
basis.  The Board finds that its consideration of the claim 
on the basis of whether new and material evidence has been 
submitted would prejudice the Veteran because he has not been 
provided pertinent laws and regulations regarding claims to 
reopen.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, with regard to claims to reopen, a claimant must be 
notified of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to the underlying claim.  Kent v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must 
describe what evidence would be needed to substantiate the 
elements found insufficient to establish the underlying claim 
in the previous denial.  Such notice has not been provided to 
the Veteran.  

Therefore, to avoid any prejudice to the Veteran, the Board 
must remand claim for service connection for status-post 
meningioma.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for 
status-post meningioma secondary to 
herbicide exposure, to include the 
criteria for reopening a previously 
denied claim, the criteria for 
establishing service connection, and 
information concerning why the claim was 
previously denied.  

2.  After completion of the foregoing 
and taking any appropriate action, 
adjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
status-post meningioma secondary to 
herbicide exposure.  If the matter on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case that 
includes the laws and regulations 
pertinent to claim to reopen and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


